Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 23-44 are cancelled.
Claims 1-3 and 17 are amended.
Claims 1-22 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
These steps of receive biomarker data, receive medical treatment data, deduce queries , receive responses to queries, isolate, analyze, generate a recommended meal plan, modify nutrient template, and recommend foods, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind or using a pen and paper.  For example, but for the processor language, the previous steps in the context of this claim encompasses a mental process of the user being able to receive a person’s biomarker data and treatment data, and decide which questions to generate; After a person receives responses for those answers, they can mentally process isolations of a 
These steps of providing a personalized meal plan, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity as managing personal behavior or relationships or interactions between people (e.g. similar to social activities, teaching, and following rules or instructions – in this case managing personal eating habits).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-3, reciting particular aspects of how to generate an indication of an alignment between target biomarker template and biomarker data for the person may be performed in the mind but for recitation of generic computer components; such as claims 4-5, reciting how to determine a biomarker index using a mathematical calculation).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of knowledge base comprising health data, medical data, and nutritional data and a communications port for providing the recommended meal plan amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 42, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving biomarker data, treatment data, and responses to queries amounts to mere data gathering, recitation of deducing queries based on data, analyzing biomarker indices, generating a recommended meal plan based on templates and biomarker data and then modifying the temple amounts to selecting a particular data source or type of data to be manipulated, recitation of generating a recommended meal plan amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 13-15 and 17, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 6-12, 16, and 18-22, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 13 and 21, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receive biomarker data, receive medical treatment data, receive responses to queries, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); health data, nutritional data, and medical data, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); receive responses to queries, analyze biomarker indices, generate a meal plan and modify the nutrient template, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-22, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, queries correspond to common side effects of medications, dashboard having displayed information, a user input device for receiving entries related to plurality of meals consumed previously, automated input of consumed meals, recommended meal plan for predetermined period of time, which is based on duration of treatment, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); generate a predicted biomarker index, biomarker index is weighted function of deviations, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); health data Alice Corp., MPEP 2106.05(d)(II)(iii); target biomarker temple is determined based on consensus guidelines, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-22 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed for claims 1-22 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that claim 1 is directed to a specific compilation of technology needed to provide a system for providing a personalized meal plan.  Examiner disagrees.  The interference engine touted by the Applicant as an improvement to the computer is simply a generic computer capable of receiving information, analyzing it, and displaying the analysis; simply using the generic computer in its generic capabilities.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626